 P & B PACKERS, INC.121P & B Packers, Inc.andAmalgamated Meat CuttersandButcherWorkmen of North America,AFL-CIO, Local340. Case 17-CA-4534July 19, 1971DECISION AND ORDERBY MEMBERSFANNINGS,JENKINS, ANDKENNEDYadvocate, in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended.The Company did not call anydefense witnesses.Upon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe General Counsel's closing arguments, and the Compa-ny's brief, I make the following:FINDINGS OF FACT1.JURISDICTION'On May 25, 1971 Trial Examiner Marion C. Ladwigissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom and'take certain , affirmative action, as set forth in, theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial, Examiner'sDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings,, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the TrialExaminer and hereby orders thatthe Respondent, P & B Packers, Inc., Hays, Kansas,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This case was triedat Hays, Kansas, on. March 30,1971.1 The charge was filedby the Union on January8, and the complaint was issuedon March 4. The primary issues are whether the Company,theRespondent,2 (a), coercively interrogated employees,withdrew benefits in reprisal for union activities, andotherwise interfered with its employees' union activities,and (b) discriminatorily discharged the leading union1All dates are from December 1970 until March1971unless otherwisestated.The Company,a Kansas corporation,is engaged in theslaughter,processing,and wholesaling of hogs and cattleand in the retail sale of meats and ,groceries at its plant inHays, . Kansas,where it annually purchases goods orservices valued in excess of $50,000 directly from supplierslocated outside the State,and annually sells goods andproducts and performsservicesvaluedin excess of$500,000. The Company admits and I find that it is engagedin commerce within the meaning of Section 2(6) and(7) ofthe Act, and that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.U. ALLEGED UNFAIR LABOR PRACTICESA.Alleged Interference-1.InterrogationEarly in December, employee Fred Tholen, with theassistance of two other employees,began orgainzing theCompany's 25 meat plant and market employees. Tholentalked to employees about the Union at coffeebreaks and atlunch, passed out authorization cards, and invited employ-ees to attend a union meeting on December 10. In thatmeeting, in front of other employees, Tholen turned over 11signed union cards (8 of which he had personally solicitedat the plant) to the Union's International representative.Thereafter,he continued the organizational efforts.On December 19, Company President Cecil "Pete"Brackney called meatcutter Lawrence Hoffman into theoffice.As crediblytestified by Hoffman, Brackney "askedme what I knew about the Union." Although Hoffman hadattended the December 10 meeting,he responded, "Whatunion?" Brackney asked, "Have you ever been approachedby a union man?" Hoffman answered,"Well, not that Iknow of." Brackney continued, "Don't he to me, Larry."Hoffman responded, "Why should I he to you? When isthis all supposed to have taken place?" Brackney said hedid not know, and Hoffman said, "Well, you know justabout as much as I do."A "few days before" December 23, Officer ManagerSchumacher (who the Company admittedin its answer is acompany agentd/or supervisor) asked truckdriver DavidBefort, "Have you heard anything about the Union?"Befort denied it, although he knew about the December 10meeting.As disct,—ed later,employee organizer Tholen wasdischarged on December 23.On January 5, President Brackney called meatcutter2The name of the Respondent was corrected at the trial.192 NLRB No. 32 122DECISIONSOF NATIONALLABOR RELATIONS BOARD.Marvin Kreutzer into the office,showed him a letter fromthe Union,and (as Kreutzer credibly testified)commented,"I got my summons from the Union."Brackney askedKreuter what he knew about the letter, ,and. Kreutzeranswered that he did,not know,much about it. Brackneyasked whether they had,had a union meeting,and where themeeting was held. Kreutzer answered yes, there hadbeen aunion meeting,but "I don'tgive no names or places."Thereafter Brackney stated somebody had called and had alistofnames.Kreutzer protested,"That'skind ofblackmail."Brackney then- denied buying the list.(Although Kreutzer conceded on cross-examination that"In a way,yes;" Brackney did give him the impression thatBrackney resented the telephone call, the Company doesnot offer any noncoercive reason for Brackney,in the firstplace,-having mentioned the list of names after Kreutzerrefused to give details about the union meeting.)-Later that week,on January 8, Kreutzer was again in theoffice and President Brackney asked"what I thought of theUnion."'Kreutzer answered, "I am just 50-50,half and half,but if the majority of the workers go with,it, I am going togo along with it all the way."Later in the conversation,Kreutzer asked what guarantee Brackney would give theemployees"ifwe did not go union,,Jrom getting fired."Brackney'answered,"I can'tguaranteeyou anything."(This was the second week after Union Organizer Tholenhad been discharged.)Another employee, Gilbert Rohr,then came into the office and Brackney told Rohr andKreutzer,"Why don't you go out and see what the boyswant."Brackney suggested that they have a meeting withthe employees,find out what the employees wanted fromthe Union,what demands they had,and come back and lethim know.Particularly in view of Union Organizer Tholen'ssummary,discharge(which would tend to arouse a fear thatthe Company was seeking information for a discriminatorypurpose),and in view of the employees'denials andhesitancy- to reveal facts about the union activities, I findthat the foregoing undisputed interrogation'by PresidentBrackneyandOfficeManager Schumacher was coerciveand violated Section'8(a)(1) of the Act.I further find, underthe circumstances,that Brackney s' inducement of employ-ees Rohr and Kreutzer' on January8 to meetWith the otheremployees and report back their demandswas an impliedpromise of benefits if the employees would abandon theirsupport of the' Union,and therefore also violated Section8(a)(1) of the Act.., ReprisalsOn January 10, upon the invitation of one of theemployees, Office Manager Schumacherattended 'a unionmeeting.MeatcutterAlfred Koerner w in attendance.The next morning, January 11, Koerner followed the usualprocedure of going to,the retailoutletto get cream andsugar for the breakroom.After Koerne; returned and wasopening'the sugar cubes,Presidentlleackney asked, "Didyou pay forthat sugar?"Koerner answered no, andBrackney stated,"That's Violation No. i." Priorto this, asstipulatedby the parties, "employeesdid not payfor coffee,cream,and sugar to be used for coffee breaks,but afterJanuary l 1th, they havebeen requiredto pay for,the coffee,sugar,and cream."Two days later, on January 13, the Companyposted asign near the telephonein the workroomwhere most of theemployees worked,and one near the telephone in the retailmarket,reading"This telephone for P & B business callsonly, others,by Pete's permissiononly." .The evidenceshows that"Pete" (President Brackney)is atthe plant only1or 2 hoursa, day.As stipulated by the parties,for about 5yearsbefore this,theCompany - "did not place anyrestrictions on the employees making personal,outgoingcalls, usingthe companytelephones." The Company did notintroduceevidence of any necessity for withdrawing thisadditionalemployee benefit3 days afterthe union"meetingattendedby OfficeManager Schumacher. ''1'After considering all the circumstances,I find thatPresident^Brackney'sstatement toKoerner-,'"That'sViolationNo. 1," on themorning after.the January 10unionmeeting,interferedwith—the,employees'.unionactivities,,,and that the, withdrawalof thebenefits,-onJanuary 11and 13 was in reprisalforthe,,union activities. Itherefore find that thisconduct by, the Company, violatedSection 8(a)(1) of the Act, as alleged.B.Dischargeof Fred Tholen`1.Companyknowledgeof union activityTholen was hired as.a truckdriveron December_1,_ 1969.Afterseveralmonths,'he was assignedto work on,the killfloor, ' thenas a bull boner,and Paterthe shippingdepartment. He was working m- the processingdepartmentat the time of his discharge on December 23.As previouslyindicated, `Tholen became the leadingunion advocate at the plant, and at the December 10 unionmeeting,in open view of other employees present,turnedover 11 authorization cards to the union representative.Before introducing evidence'on company knowledge ofthe union activity,the GeneralCounsel called PresidentBrackney as an adverse witness and askedhim when he firstlearned "that a union organizationcampaignwas going onat your plant." Brackneyimpressed me as being less thancandid. He firstanswered,"The firstreal notice I had was,when I had a registered letter from the Meat CuttersUnion" earlyin January.Thereafter he testified,thathe hadheard rumors. ,When askedwhat ,rumors, he, testified,"Well, just-I had received a'telephone call from aifri'end ofmine that had told me."He testifiedthat this was in the"latter partof December,", andpositivelytestifiedthat thiswas the firsthe knew thatthere was some unionactivitygoing on in the plant. Still later,he testified that this was nothis first information or rumor abouttheUnion, andtestified that on ChristmasDay, his'son toldhim thatsomebodyhad called theirhome and'reported it. (Up tothis point,Brackney had'not admitted knowinganythingabout theUnion's organizingdrive°on December 23, thedate of Tholen'sdischarge.)- Finally,when asked againabout hisfirst informationor rumor,he answered, "Well, Iwould have tosay it was in themiddle of DecemberI heard arumor to thateffect." (Emphasis supplied.) `As found above,a few days beforeDecember 23,OfficeManager'Schumacherasked truckdriver Befortifhe had P & B PACKERS, INC.123heard anything about the Union, and on December 19,President Brackney himself had called meatcutter Hoffmaninto the office' and interrogated him about it. Althoughthere, is no direct evidence that the Company was aware ofTholen's open- union activities, the following, overheardconversation between Brackney and Schumacher andTholen's' summary discharge indicate that the Companyhad'been notified.Truckdriver Befort's credited testimony is undisputedthat either on the evening of December 22 or "the morningthat Tholen was fired," Befort was in the office whenPresident Brackney came in'and said something, he did notknow what, "pertaining{ to the Union." Office ManagerSchumacher asked Brackney, "Who did you hear thisfrom?" Brackney responded, "A friend of yours and mine."2.The dischargeit,was in this context that on December 23, during thechristtas rush of the plant, President Brackney summarilydischarged Union Organizer Tholen. (i'holen and the otherprocessing department employees had worked late theevening before, and the .heavy workload was to, continueuntil New Year.)About 7:30 that morning, before Tholen could clock in,President Brackney had him come to the office. As Tholencredibly'testified,,_Brackney "said that he was-laying meoff, that he was cutting expenses and there was going to bea lot more expenses cut .the first of the year. He told me Icould wait in-the office for my check." (Thus, Tholen's finalpaycheck had ' not been prepared. This would seem toindicate, that. no decision, to discharge him had, been madeat the time- Office Manager -Schumacher asked Brackney,"Nyho did you hear this-from?") Tholen went back upstairsand began telling other employees at the timeclock whathad happned."Brackney came up and sand, `Tholen, I toldyou to wait in the office for your check."'Tholen was paidfor the, full .day. (Brackney was not recalled as a defensewitness.Therefore, Tholen's version of what was said onDecember 23 is undisputed.),Although submitting a lengthy brief, the Company offersno explanation why the Company, if it were notdiscriminatorily motivated, would suddenly discharge thisunion organizer before work one morning, and pay him forthe day, while telling him that it was "cutting expenses."Of course, if the real reason for Tholen's summarydischarge was a desire on the part of the Company to cutexpenses, the discharge would be lawful.-"Management candischarge for good cause, or bad cause, or no cause at all... [unles's Jthe real motivating purpose is to do whatSection 8(aj(3) forbids."N.L.R.B. v.McGahey,233 F.2d406, 413 (C.A. 5). However, after considering all thecircumstances, I find that this purported reason was a merepretext. The work was there to be done on December 23,and the Company's sudden decision to discharge Tholenresulted in its paying double for Tholen's work that day.I also find to be mere pretexts the purported reasonsgiven by President Brackney at the trial, when he was calledas an adverse witness. He first testified that he terminatedTholen 'because "I had warned Mr. Tholen quite a fewtimes about fooling around in the place of business and nothelping the boys do their work." Brackney said nothing at,the time of the discharge about this, and I find it to be anafterthought.At no time in December had Brackneycriticized Tholen in any way about his work, or given himany indication that his work or conduct was not thensatisfactory. Relying on the testimony of employees Tholenand Koerner, and discounting the apparently exaggeratedtestimony of Brackney, I find that Brackney belatedlymade this contention in an effort to conceal the true motivefor his sudden decision to discharge Tholen.President Brackney also testified, "I had two other boysthat was left over that I didn't have no employment for." Ifthiswere true, the Company undoubtedly would havenotified Tholen ahead of time, in order not to pay doublefor work done on December 23, or have waited until afterthe Christmas rush was over. Furthermore, ,the Companyhired a new truckdriver in early January without offeringthe job to Tholen, who was originally hired as.a truckdriver.After considering all the evidence and :circumstances,including the Company's shifting positions, the timing andsuddenness of the discharge decision, the overheardconversation between President Brackney and the officemanager, near the time of discharge, the interrogationconcerningunion activity, and Brackney's - apparentreluctance as a witness to reveal his knowledge of theorganizing efforts, as well as the Company's later effort toundercut the Union, I find that the reasons given for thedischarge were pretextual and that the real reason wasTholen's activity as the Union's leading advocate in theplant. I therefore find that the. Company discriminatorilydischarged Tholen, in violation of Section 8(a)(3) and (1) ofthe Act.-CONCLUSIONS OF, LAW1.By discharging Fred Tholen on December 23, andfailing to reinstate him, because of his support of theUnion, the Company engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.2.By coercively interrogating employees, and byreprimanding an employee and withdrawing employeebenefits because of the employees' union activities, theCompany violated Section 8(a)(1) of the Act.3.By soliciting employees to report on employeedemands and thereby implying a promise of benefits, ifemployeeswould abandon their union support, theCompany also violated Section 8(a)(1) of the Act.REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be, ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of'the-employees' Section 7 rights, andto take certain affirmative action.The Respondent having discriminatorily discharged FredTholen, I find it necessary that it be ordered to offer himfull reinstatement, with backpay computed on a quarterlybasis, plus interest at 6 percent per annum, as prescribed inF. W. Woolworth Company,90 NLRB 289 (1950), andIsis'Plumbing & Heating Co.,138 NLRB 716 (1962), from dateof discharge to date reinstatement is offered. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDUponthe foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of theAct, Ihereby issue the following recommended: 3ORDERRespondent, P & B Packers, Inc., its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting Amalgamated Meat Cutters andButcher Workmen of North American AFL-CIO, Local340, or any other union.(b) Coercively interrogating any employee about unionsupport or union activities.(c)Reprimandingany employee or withdrawing anyemployee benefits because of union activities.(d) Promising employees benefits if they abandon theirunionsupport.(e)In any like or,relatedmanner interfering with,restraining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act: -(a)Offer Fred Tholen immediate and full reinstatementto his former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor his lost earnings in the manner set forth in the section ofthe Trial Examiner's Decision entitled "Remedy."-,(b) Restore the employees' benefits of free coffee, sugar,and cream for their coffeebreaks, and the reasonable use ofcompany telephones for personal calls at the plant.(c)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full, reinstatement, upon application afterdischargefrom the, Armed Forces, in accordance with theSelective ServiceAct' and the Universal Training andService Act.(d) Preserve and, upon request, make available to theBoard or its agents, for -examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(e)Post at its plant in Hays, Kansas, copies of theattached notice marked "Appendix." 4 Copies of the notice,on forms provided by the Regional Director for Region 17,after beingduly signed by an authorized representative ofthe'Respondent, shall be posted by the Respondentimmediately upon receipt thereof,, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employe'es,are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, orcovered by any other material.(f) 'Notify the Regional Director, in writing, within, 20days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the eventno exceptions are, filed asprovided bySec. 102.46 of theRules and_ Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,and recommendedOrder herein shall, asprovided inSec. 102.48 of theRules and Regulations,be'adoptedby theBoard andbecomeits findings,conclusions,and Order,`and all objections'theretoshall be deemedwaived forall purposes.4 In the eventthat the Board's' Order is enforced by a Judgment of,theUnited States Court of Appeals,the words in the notice reading"Posted'byOrder of the National LaborRelations Board"shall be changed'to read"Posted Pursuant to a Judgment of the United States CourtofAppealsEnforcing.an Orderof the NationalLaborRelations Board"APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard having found, aftertrial,, thatwe violated- Federal law by discharging anemployee for supporting a union, by withdrawing, benefits,and by otherwise interfering with our employees''right° tojoin and support a union:WE WILL offer full reinstatement to Mr. Fred Tholen,with backpay plus 6-percent interest.WE WILL NOT discharge or discriminate' against anyof you for supporting Amalgamated Meat-Cutters' andButcher Workmen of North America AFL-CIO,-Local340, or any other union.WE WILL restore your, benefits forfree coffee, sugar,'and cream for your-coffeebreaks,'and your reasonableuse of company telephones for personal cans. -WE WILL NOT reprimand any of you or withdraw 'anyof your benefitsbecauseof your union activities.WE WILL NOTpromiseyou benefits,for dropping yourunion-support.WE ' WILL NOT coercively question you about unionsupport or union activities.WE WILL NOT unlawfully interfere withyour'unionactivities.P- & B PACKERS, INC.(Employer)Dated ,By-(Representative)(Title)We will notify immediately the above-named individual ifpresently serving in the Armed Forces of the United States,of the, right to full reinstatement,upon applicationafterdischarge from the Armed Forces,in accordance with theSelective ServiceAct and theUniversalMilitary'; trainingand Service Act.This is an official notice and must not, be defaced byanyone.This notice must remain posted for 60 consecutive, daysfrom the date of posting and must' not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to .the Board's Office, 610FederalBuilding,601East 12th Street,Kansas City,Missouri 64,106, Telephone 816-374-5181.